                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                             CASE NO: 8:17-cr-248-CEH-JSS

GABRIEL D. DILWORTH, JR.
___________________________________/

                                      ORDER

      This matter comes before the Court on Defendant Gabriel D. Dilworth, Jr.’s pro

se Petition to Modify the Term of Imprisonment Pursuant to the “First Step Act” of

2018, Pub. Law 115-391; Section 404(a) and (B), 18 U.S.C. § 3582(C)(1)(B) (Doc.

114). In the motion, Defendant seeks a reduction in his sentence pursuant to the First

Step Act. Upon careful consideration, the motion is due to be denied.

                                    DISCUSSION

      On June 18, 2015, Defendant was sentenced to 162 months’ incarceration and

three years of supervised release for multiple offenses including distribution of cocaine

base and hydromorphone. Doc. 94. By the instant motion, Defendant seeks a

reduction in his sentence pursuant to the First Step Act of 2018 (Doc. 114), which

made retroactive part of the Fair Sentencing Act of 2010. The Federal Defender was

appointed on Defendant’s behalf for this First Step proceeding in accordance with the

Omnibus Order in In Re: Section 404 of the First Step Act, issued by then Chief Judge

Merryday in case number 8:19-mc-10-T-23. See Doc. 115. The Federal Defender filed

a notice of appearance (Doc. 117) and thereafter filed a Notice stating that the Office
of Public Defender would not be seeking relief on Defendant’s behalf pursuant to

Section 404 of the First Step Act because Defendant’s offenses were committed in 2016

and therefore do not qualify as covered offenses under Section 404 of the First Step

Act of 2018 (Doc. 118). Additionally, the Government filed a response in opposition

to Defendant’s motion arguing that although Defendant’s offenses were crack-cocaine

offenses, Defendant was sentenced nearly eight years after the Fair Sentencing Act’s

2010 enactment and thus Section 404’s retroactive application of the Fair Sentencing

Act has no bearing on Defendant’s sentence. Doc. 119.

      Subject to a few exceptions, “[t]he court may not modify a term of

imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). One exception is that

“in any case . . . the court may modify an imposed term of imprisonment to the extent

otherwise expressly permitted by statute.” Id. § 3582(c)(1)(B). The Fair Sentencing Act

was enacted to “restore fairness to Federal cocaine sentencing.” Fair Sentencing Act

of 2010, Pub. L No. 111-120, 124 Stat. 2372 (2010). In relevant part, Section 2 of the

Fair Sentencing Act revised the minimum amount of crack cocaine that triggers an

increase in the penalty range as prescribed in 21 U.S.C. §§ 841(b)(1)(A) and (b)(1)(B)—

changing 50 grams to 280 and 5 grams to 28. Id. §§ 2(a)(1), 2(a)(2). Although not

initially retroactive, these sections of the Fair Sentencing Act were made retroactive

by § 404 of the First Step Act of 2018, which provides that “[a] court that imposed a

sentence for a covered offense may, on motion of the defendant, the Director of the

Bureau of Prisons, the attorney for the Government, or the court, impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at
                                            2
the time the covered offense was committed.” First Step Act of 2018, Pub. L. No. 115-

391, § 404(b), 132 Stat. 5194, 5222 (2018). “Covered offense” is defined in the First

Step Act as “a violation of a Federal criminal statute, the statutory penalties for which

were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . that was

committed before August 3, 2010.” Id. § 404(a). Relief under the First Step Act is

within the court’s discretion. Section 404 specifically provides that “[n]othing in this

section shall be construed to require a court to reduce any sentence pursuant to this

section.” Id. § 404(c).

       As stated by the Government and the Office of the Federal Public Defender,

Defendant’s offenses do not qualify for a reduction under Section 404 of the First Step

Act because his offenses were not committed before August 3, 2010. Defendant was

sentenced for crack cocaine related offenses occurring on or about April 27, April 28,

May 5, November 2, and December 14, 2016. Doc. 94 at 1. Accordingly, § 404 does

not provide Defendant relief.

       Accordingly, it is hereby

       ORDERED:

       1.     Defendant’s Petition to Modify the Term of Imprisonment Pursuant to

the "First Step Act" of 2018, Pub. Law 115-391; Section 404(a) and (B), 18 U.S.C.

3582(C)(1)(B) (Doc. 114) is DENIED.




                                           3
      DONE AND ORDERED in Tampa, Florida on July 5, 2021.




Copies to:
Gabriel Dilworth, Jr., pro se
Counsel of Record




                                   4
